DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Claim Status
Claims 1-8 and 11-21 are currently pending. Claims 1, 3-5, 11, 13, 17 and 21 have been amended. Claims 9-10 were cancelled previously. No new claims were added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmae et al (US 2015/0228846 A1-prior art of record, hereafter Ohmae).
Re claim 1, Ohmae discloses in FIG. 3 (with references to FIGS. 1A, 2C and 22) an LED structure, comprising

a plurality of dielectric nanoantennas (dielectric protruded portions 12; ¶ [0149]) positioned within the epi layer (15), each of the dielectric nanoantennas (12) having a blunt end (base) facing (on) the substrate (11) and a narrower end (apex; ¶ [0023]) opposite (above) the blunt end (base) facing away (upward) from the substrate (11) 
with a narrower diameter (triangular; ¶ [0023]) than the blunt end (base), the 
dielectric nanoantennas (12) arranged to allow transmission of light travelling through 
the epi layer (15) into the substrate (11) and reflect (¶ [0028]; [0168] and [0185]; and see inserted figure below), via the blunt end (base), light travelling into the epi layer (15) 
from the substrate (11) back into the substrate.

    PNG
    media_image1.png
    650
    909
    media_image1.png
    Greyscale

For the record, the inserted figure (annotated FIG. 1 of the instant application and annotated FIG. 3 of Ohmae) depicts primary light (130/130’) emitted through epi layers (112/15), then as reflected light (134/134’) which is reflected from blunt ends (BE) of dielectric nanoantennas (120/12) facing the substrate (110/11).
Thus, it is shown that the dielectric nanoantennas (12) of Ohmae are arranged to allow transmission of light travelling through the epi layer (15) into the substrate (11) and reflect, via the blunt end(base), light travelling into the epi 
layer (15) from the substrate (11) back into the substrate.

Re claim 2, Ohmae discloses the structure of claim 1, wherein the substrate (11) is patterned (into a bar; ¶ [0163]) sapphire and the epi layer (15) is GaN (¶ [0038]; [0151] and [0276]).

Re claims 3, 4 and 5, Ohmae discloses the structure of claim 1, wherein the blunt end (base) of each of the dielectric nanoantennas (12) is flat circle base (circular cone; ¶ [0025]); and wherein the blunt end (base) of each of the dielectric nanoantennas (12) are positioned parallel (in-line horizontally) and adjacent to (above) the substrate (11); and wherein the narrower end (apex) of each of the dielectric nanoantennas (12) is 
positioned parallel (in-line horizontally) and adjacent to (above) the substrate (11).

Re claim 6, Ohmae discloses the structure of claim 1, wherein at least some of the plurality of dielectric nanoantennas (12) positioned within the epi layer (15) define a periodic pattern (2-D pattern; ¶ [0024]-[0025]) in a plane (on 11).


Re claim 13, Ohmae discloses the structure of claim 1, wherein the dielectric 
nanoantennas (12) are arranged (2-D pattern) to reflect (see inserted figure above) more light via the blunt end (base) than the narrower end.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmae et al (US 2015/0228846 A1-prior art of record, hereafter Ohmae).
Re claim 7, Ohmae discloses the structure of claim 6.
But, does not explicitly disclose wherein multiple periodic planes of dielectric nanoantennas (12) are defined in the epi layer (15) in the embodiment of FIG. 3.
However, Ohmae discloses in the embodiment of FIG. 38 multiple periodic planes (3 layers; ¶ [0243]) of dielectric nanoantennas (12) are defined in the epi layer (15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of FIG. 3 such that multiple periodic planes of dielectric nanoantennas are defined in the epi layer in order to improve the crystallinity (i.e. reduce defects) of the device layer (¶ [0245]).

Claims 11, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 2009/0078955 A1-prior art of record, hereafter Fan) in view of Ohmae et al (US 2015/0228846 A1-prior art of record, hereafter Ohmae).
Re claim 11, Fan discloses in FIG. 3B (with references to FIG. 3A) an LED structure, comprising:
a first epi layer (laminate 304/306/308/310; ¶ [0054]) grown on a substrate;
st tunneling junction 311; ¶ [0054]);
a second epi layer (laminate 312/309/315/317/316/318; ¶ [0054]) positioned between the tunnel junction layer (311) and a contact layer (332; ¶ [0054]).

Fan fails to disclose a first plurality of dielectric nanoantennas positioned within the first epi layer between the active region and substrate; a second plurality of dielectric nanoantennas positioned within the second epi layer, each of the first and second plurality of dielectric nanoantennas has a blunt end facing the substrate and a narrower end 
opposite the blunt end facing away from the substrate and with a narrower diameter than the blunt end.

However,
Ohmae discloses in FIG. 42 (with references to FIGS. 1A, 2C and 22) an LED structure, comprising: a first plurality of dielectric nanoantennas (12; ¶ [0259]) positioned within a first epi layer (16; ¶ [0038] and [0259]) between an active region (MQW 17; ¶ [0167] and [0259]) and a substrate (11; ¶ [0259]); and a second plurality of dielectric nanoantennas (12; ¶ [0259]) positioned within a second epi layer (24; ¶ [0038] and [0259]), each of the first and second plurality of dielectric nanoantennas (12) has a blunt end (base) facing (towards) the substrate (11) and a narrower end (apex; ¶ [0023]) opposite (above) the blunt end (base) facing away (upward) from the substrate (11) with a narrower diameter (triangular; ¶ [0023]) than the blunt end (base).


blunt end facing away from the substrate and with a narrower diameter than the blunt 
end such that multiple periodic planes of dielectric nanoantennas are defined in the epi layer, as disclosed by Ohmae, in order to improve the crystallinity (i.e. reduce defects) and to improve light extraction efficiency of the device (Ohmae; ¶ [0028]; [0168]; [0245] and [0262]).

Re claim 12, Fan discloses the structure of claim 11.
But, fails to disclose wherein each of the first and second plurality of dielectric 
nanoantennas (12) has a height less than 1000 nm and a base diameter less than 2000 nm.
However, Ohmae discloses wherein each of the first and second plurality of dielectric nanoantennas (12) has a height less than 1000 nm (d= 0.3-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]) and a base diameter (at 11) less than 2000 nm (Wg= 0.5-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]) as part of the crystalline layers discussed above for claim 11.

Re claim 14, Fan and Ohmae discloses the structure of claim 11.

However, Ohmae discloses in FIG. 41 at least some of the first plurality of dielectric nanoantennas (12 in layer 16) define a periodic pattern (2-D pattern; ¶ [0024]-[0025]) in a plane (on 11) having a periodic spacing (at intervals as in FIG. 12; ¶ [0024] and [0171]) different (staggered intervals) from that of the second plurality of dielectric nanoantennas (12 in layer 24) as part of alternatively formed crystalline layers discussed above for claim 11.

Re claim 15, Fan discloses the structure of claim 11, further comprising a second active region (green MQW 316; ¶ [0054]) in the second epi layer (312/309/315/317/316/318).

Re claim 16, Fan discloses the structure of claim 11, wherein the contact layer (332) is mirrored (reflective Ti/Al; ¶ [0057]).

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2005/0173718 A1, hereafter Shin) in view of Ohmae et al (US 2015/0228846 A1-prior art of record, hereafter Ohmae) and SUNG et al (US 2015/0123158 A1, hereafter Sung).
Re claim 17, Shin discloses in FIGS. 2a and 5a an LED structure, comprising:
a semiconductor layer (110; ¶ [0033]) comprising a top (upper) surface and a

a plurality of dielectric nanoantennas (SiO2 or SiN 171; ¶ [0033] and [0051]) positioned within the semiconductor layer (110) without being flush (not in contact) with the top (upper) surface of the semiconductor layer (110) nor the bottom (lower) 
surface of the semiconductor layer, the dielectric nanoantennas being arranged in a periodic plane (arrayed in 110; ¶ [0033]), with each dielectric nanoantenna having a circular base (upper surface of 171 as in lower surface of 311 in FIG. 5a; ¶ [0048]) facing the top (upper) surface of the semiconductor layer (110) and an apex (bottom 
surface) opposite from (below) and with a narrower (less wide) diameter than the circular base.

A.	Shin fails to disclose an epi layer comprising a top surface and a bottom 
surface opposite the top surface; and the dielectric nanoantennas (171) having a periodic spacing between 600 and 3000 nm, with each dielectric nanoantenna having a conical shape with a circular base facing the top surface of the epi layer and an apex opposite from and with a narrower diameter than the circular base, each dielectric nanoantenna comprising a core and shell structure, the core comprising a first dielectric material that forms a solid planar shape at the circular base of the dielectric nanoantenna, the shell comprising a second dielectric material encircling the core at the circular base, the first dielectric material different from the second dielectric material.

However,

an epi layer (laminate of GaN layers 15; ¶ [0038]; [0151] and [0245]); and
a plurality of dielectric nanoantennas (SiO2 protruded portions 12; ¶ [0149] and [0243]) positioned within the epi layer (15), the dielectric nanoantennas being arranged in a periodic plane (at intervals as in FIG. 12; ¶ [0024] and [0171]) having a periodic spacing between 600 and 3000 nm (Wg= 0.5-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]), with each dielectric nanoantenna (12) having a conical shape (¶ [0025]) with a circular base (circular cone; ¶ [0025]) and an apex (top plane of the circular cone with a trapezoid cross-section; ¶ [0175]) opposite from (above) and with a narrower diameter 
(trapezoid; ¶ [0275]) than the circular base (lowest plane of the circular cone), each 
dielectric nanoantenna (12) comprising a core (1st oxide layer of 12; ¶ [0026] and [0275]) and shell structure (2nd oxide layer of 12; ¶ [0026] and [0275]), the core (1st oxide of 12) 
comprising a first dielectric material (SiOx; ¶ [0026]) that forms a solid planar shape (trapezoid; ¶ [0025]; [0149] and [0275]) at the circular base (lowest plane of the circular 
cone) of the dielectric nanoantenna (12), the shell (2nd oxide of 12) comprising a 
second dielectric material (TiOx; ¶ [0026]), the first dielectric material (SiOx) different 
from the second dielectric material (TiOx; ¶ [0026]).
For the record, Ohmae discloses that the oxides of protruded members (12) may be used in combination of two or more or may be used in the form of a stacked film; and moreover, different types of materials as mentioned above may be used in combination of two or more, or may be used in the form of a layer-stacked film. Therefore, the examiner is now interpreting protruded members (12) to comprise a core (1st oxide of 12) and shell structure (2nd oxide of 12), the core comprising a first dielectric material (SiOx), the shell comprising a second dielectric material (TiOx), the first dielectric material (SiOx) different from the second dielectric material (TiOx).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shin where the semiconductor layer is formed as an epi layer, and the dielectric nanoantennas having a periodic spacing between 600 and 3000 nm, with each dielectric nanoantenna having a conical shape with a circular base facing the top surface of the epi layer and an apex opposite from and with a narrower diameter than the circular base, each dielectric nanoantenna comprising a core and shell structure, the core comprising a first dielectric material that forms a solid planar shape at the circular base of the dielectric nanoantenna, and the first dielectric material different from the second dielectric material, as disclosed by Ohmae, in order to improve the crystallinity (i.e. reduce defects) and to improve light extraction efficiency of the device (Ohmae; ¶ [0028]; [0168]; [0245] and [0262]).

B.	Shin and Ohmae fails to disclose the shell (2nd oxide layer of 12) encircling the core at the circular base.
However,
Sung discloses in FIGS. 4 and 5 an LED structure, comprising: a plurality dielectric nanoantennas (210; ¶ [0044]), each dielectric nanoantenna (210) comprising a core (210c; ¶ [0044]) and shell structure (210b; ¶ [0044]), the core comprising a first dielectric material (SiO2; ¶ [0048]) that forms a solid planar shape at a base (bottom) of the dielectric 2; ¶ [0048]) encircling the core at the base (bottom), the first dielectric material (SiO2) different from the second dielectric material (TiO2).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Shin and Ohmae, where the shell (of the second dielectric) encircling the core (of the first dielectric) at the 
circular base, as disclosed by Sung, in order to form distributed Bragg reflector (DBR) structures for light extraction improvement (Sung; ¶ [0047]-[0048]).

Re claim 18, Shin and Ohmae and Sung discloses the structure of claim 17, wherein a height of each dielectric nanoantenna is less than 1000 nm (Ohmae: d= 0.3-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]) and greater than 200 nm (d= 0.3-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]) and a base diameter less than 2000 nm (Wg= 0.5-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]) and greater than 300 nm (when Wg= 0.5-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]) as would be part of the formation of DBR structures discussed for claim 17.

Re claim 19, Shin and Ohmae and Sung discloses the structure of claim 17, wherein the periodic placement is hexagonal or square (Ohmae: ¶ [0024]-[0025]) as would be part of the formation of DBR structures discussed for claim 17.

2 171; ¶ [0051]).

Re claim 21, Shin and Ohmae and Sung discloses the structure of claim 17, wherein the top surface of the epi layer (15 of Ohmae/110 of Shin) is patterned (at 151 of Shin; ¶ [0033]) as would be part of the formation of DBR structures discussed for claim 17.
Response to Arguments
A.	Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive for the following reason(s):
For claim 1, the applicant argues that Ohmae fails to disclose a plurality of dielectric nanoantennas positioned within the epi layer, each of the dielectric nanoantennas having a blunt end facing the substrate and a narrower end opposite the blunt end facing away 
from the substrate with a narrower diameter than the blunt end, the dielectric nano-antennas arranged to allow transmission of light travelling through the epi layer into the 
substrate and reflect, via the blunt end, light travelling into the epi layer from the 
substrate back into the substrate.

However, the examiner, respectfully, disagrees by pointing to Ohmae’s disclosure of a plurality of dielectric nanoantennas (dielectric protruded portions 12) positioned within the epi layer (15), each of the dielectric nanoantennas (12) having 
with a narrower diameter (triangular) than the blunt end (base), the dielectric 
nanoantennas (12) arranged to allow transmission of light travelling through the epi 
layer (15) into the substrate (11) and reflect (¶ [0028]; [0168] and [0185]; and see inserted figure above), via the blunt end (base), light travelling into the epi layer (15) 
from the substrate (11) back into the substrate as discussed above.

	Further, the applicant argues that the dielectric nanoantennas of Ohmae does not possess the necessary angle formation to reflect light. However, the instant specification has no disclosure with respect to angles necessary for light reflection from the dielectric nanoantennas. Thus, it is concluded that the dielectric nanoantennas of Ohmae are substantially identical to the claimed dielectric nanoantennas in shape, height, orientation and periodicity, using the same materials; and therefore, are capable of reflecting light from their blunt ends as claimed.      

B.	Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection relies on a reference combination not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

C.	Lastly, the examiner cannot identify specific arguments specific arguments against the rejection of claim 11. However, since claim 11 has been amended to now 
antennas of Ohmae still satisfy the current amendments of claim 11, as well.  	
For the record, the prior art of record to Ohmae has been re-interpreted, in view of the amendments to each of claims 1 and 17, for the current rejections as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892